[image22.gif]



Confidential Interoffice
Correspondence


Exhibit 10(a)108



Date:                                 ____, 2008

To:

From

:



Subject:                             2008 Stock Option Agreement - Under the
2007 Equity Ownership And Long
                                          Term Cash Incentive Plan of Entergy
Corporations and Subsidiaries (Effective
                                           for Grants and Elections On or After
January 1, 2007)

 

I am pleased to inform you on behalf of Entergy Corporation (the "Company") that
the Personnel Committee of the Entergy Corporation Board of Directors
("Committee") has agreed to grant you, pursuant to the 2007 Equity Ownership And
Long Term Incentive Plan of Entergy Corporation and Subsidiaries (Effective for
Grants and Elections On or After January 1, 2007), (the "Plan"), a nonstatutory
stock option (the "Option") to purchase Final Award shares of Entergy
Corporation common stock (the "Common Stock") at a price of $____ per share (the
"Exercise Price"), subject to the following terms and conditions:

                                        1. Effective Date of Option Grant. This
Option grant by the Company is effective______, 2008 ("Date of Grant"), unless
you file a written objection in accordance with Section 7 below.

                                        2. Option Term. The term of the Option
(the "Option Term") shall commence on the Date of Grant and, unless the Option
is previously terminated pursuant to this Agreement, shall terminate upon the
expiration of ten years from the Date of Grant. Upon expiration of the Option
Term, all of your rights under this Agreement with respect to the Option shall
terminate.

                                        3. Vesting of Option. The Option shall
vest and become exercisable at the rate of 33-1/3% on each of the three (3)
anniversaries of the Date of Grant unless otherwise provided in Section 5.
Further, you must be an employee of a System Company (as defined in the Plan) on
an applicable anniversary date in order for the portion of the Options to vest
that is scheduled to become vested on such anniversary date unless otherwise
provided in Section 5.

                                        4. Exercise of Option.

                                        (a) Method of Exercise. You may exercise
a vested Option by one of the methods approved by the Personnel Committee in
connection with the grant of this Option. You can determine the permissible
methods of exercise: (i) by contacting Mellon Shareholder Services at 1 (877)
ETR-6299, (ii) via the Company's intranet by clicking on the "my Services" tab
at the top of the Entergy Net home page and selecting "Stock Options (Mellon)"
from the Employee Benefits section, or (iii) via the Internet address

https://esd.melloninvestor.com, clicking on the "Employees" option at the top of
the screen and then clicking on "Employee Service Direct" on the left-hand side
of the page. You shall be required to choose from one of the payment methods
made available by the Committee for exercising Options, which method shall also
provide for the payment by you of all applicable income tax and employment tax
amounts required to be withheld in connection with such exercise.



                                        (b) Limitation on Exercise. The
following limitation applies to System Management Level 1-4 (i.e., System
Officers) Participants ONLY. All System Management Level 1 -4 System Officers
are considered restricted individuals with regard to stock options. As a
restricted individual, you may trade in Entergy securities only during a window
period (and only if you are not in possession of material, non-public
information). Currently, window periods begin on the second business day after
the quarterly earnings release and run through the last business day of the
second month of the quarter. In addition, if you are a Section 16 Insider, the
Insider Trading Policy requires that you pre-clear all transactions involving
Entergy securities with the Office of the General Counsel.

                                        Notwithstanding anything to the contrary
in Section 4(a) above or in the general description of exercise alternatives,
(i) you must retain at least 75% of your After-tax Net Profit in Company stock
until the earlier of termination of full-time employment within the System or 60
months from the date on which you exercise the Option.

                                        5. Termination of Option. If your System
employment should terminate prior to the expiration of ten years from the Date
of Grant, you, or your heirs (in the event of your death) shall have the
following periods of time ("Remaining Exercise Period"), as specified below, to
exercise any Options that are vested at the time your full-time System
employment terminates

:



                                        (a) If you die while actively employed
with a System Company, any unvested Options will vest, and the Remaining
Exercise Period shall end on the date 10 years following the Date of Grant.

                                        (b) If you Retire from System Company
employment or become Disabled, all Options shall immediately vest and the
Remaining Exercise Period shall end on the date 10 years following the Date of
Grant.

                                        (c) If your employment with a System
Company terminates for "Cause", (as defined in the Plan), all of the Options
granted hereunder shall immediately terminate and will no longer be exercisable

                                        (d) If you terminate System employment
for any other reason not set forth in Sections 5(a), (b) or (c) above, any
unvested Options will terminate, and the Remaining Exercise Period shall end on
the earlier of the date 10 years following the Date of Grant or the date 90 days
following your last date of employment.

                                        (e) If you enter into an approved Leave
of Absence from a System Company (whether paid or unpaid) except for Disability,
your unvested options will continue to vest during the leave period upon the
anniversary of the Date of Grant. Also during leave, the Remaining Exercise
Period for all vested options shall end on the date 10 years following the Date
of Grant or the date 90 days following your termination whichever occurs first.

                                        6. Change of Control. Notwithstanding
Section 5(d) to the contrary, any portion of the Option that is not vested shall
become vested and exercisable effective as of the date of a Change in Control.
If your employment or service is terminated within 24 months following the
effective date of a Change in Control, any such vested and exercisable Options
may be exercised within the remaining term of the Option.

                                        7. Objection to Option Grant. If for any
reason you do not wish to receive this Option grant, you must file a written
objection with the HR Service Center on or before______, 2008. If you do not
file a written objection with the HR Service Center by such date, you shall be
deemed to have accepted this Option grant, effective__________, 2008, subject to
all of the terms and conditions set forth in this Agreement.

                                        8. Option Nontransferable. This Option
may not be sold, exchanged, pledged, transferred, assigned, or otherwise
encumbered, hypothecated or disposed of by you (or your beneficiary) other than
by (a) will or laws of descent and distribution or (b) a qualified domestic
relations order (as defined by the Internal Revenue Code).

                                        9. Governing Law. This Agreement shall
be governed by and construed according to the laws of the State of Louisiana
without regard to its principles of conflict of laws.

                                        10. Incorporation of Plan. The Plan is
hereby incorporated by reference and made a part hereof, and the Option and this
Agreement shall be subject to all terms and conditions of the Plan, a copy of
which can be found at the Compensation section of the Total Rewards Homepage
(accessible by copying the following link to your browser:
http://hra.entergy.com/default.aspx?pagename=TotalRewards). Any capitalized term
which is not defined in this Agreement shall have the meaning set forth in the
Plan. If any terms of this Agreement are inconsistent with the terms of the
Plan, the terms of the Plan shall govern.

                                        11. Amendments. This Agreement may be
amended or modified at any time only by an instrument in writing signed by the
parties hereto. The Plan may be amended, modified or terminated only in
accordance with its terms.

                                        12. Rights as a Shareholder. Neither you
nor any of your successors in interest shall have any rights as a stockholder of
the Company with respect to any shares of Common Stock subject to the Option
until the date of issuance of a stock certificate for such shares of Common
Stock.

                                        13. Agreement Not a Contract of
Employment. Neither the Plan, the granting of the Option, this Agreement nor any
other action taken pursuant to the Plan shall constitute or be evidence of any
agreement or understanding, express or implied, that you have a right to
continue as an employee of any System Company for any period of time or at any
specific rate of compensation.

                                        14. Authority of the Committee. The
Committee shall have full authority to interpret and construe the terms of the
Plan and this Agreement. The determination of the Committee as to any such
matter of interpretation or construction shall be final, binding and conclusive.

                                        15.  Definitions. For purposes of this
Agreement, "After Tax Net Profit" means the total dollar value of the shares
that you elect to exercise under this Option at the time of exercise, minus the
total of (i) the Exercise Price for these shares, and (ii) the amount of all
applicable federal, state and local income tax, employment tax and other similar
fees that must be withheld in connection with the exercise.

 